                                      1 JAMES R. TENERO            (SBN 201023)
                                        MATTHEW K. TELFORD (SBN 310125)
                                      2 SELMAN BREITMAN LLP
                                        33 New Montgomery, Sixth Floor
                                      3 San Francisco, CA 94105-4537
                                        Telephone     :     415.979.0400
                                      4 Facsimile     :     415.979.2099
                                        Email         :     jtenero@selmanlaw.com
                                      5                     mtelford@selmanlaw.com
                                      6 SHERYL W. LEICHENGER (SBN 161688)
                                        SELMAN BREITMAN LLP
                                      7 11766 Wilshire Boulevard, Sixth Floor
                                        Los Angeles, CA 90025-6538
                                      8 Telephone     :     310.445.0822
                                        Facsimile     :     310.473.2525
                                      9 Email         :     sleichenger@selmanlaw.com
                                     10 Attorneys for Defendant
                                        Everest National Insurance Company
   LLP




                                     11
                                        CRAIG FARMER                   (SBN 61068)
                                     12 DAWN D. CURTIS                 (SBN 227076)
Selman Breitman
                  ATTORNEYS AT LAW




                                        FARMER CURTIS LLP
                                     13 3620 American River Drive, Suite 218
                                        Sacramento, CA 95864
                                     14 Telephone      :        916.679.6565
                                        Facsimile      :        916. 679.6575
                                     15
                                        Attorneys for Plaintiff
                                     16 County of Sacramento

                                     17
                                                                      UNITED STATES DISTRICT COURT
                                     18
                                                          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
                                     19

                                     20                                                        Case No. 2:19-CV-00263-MCE-DB
                                          COUNTY OF SACRAMENTO,
                                     21                                                        STIPULATION AND ORDER MODIFYING
                                                       Plaintiff,                              CASE SCHEDULE
                                     22
                                                v.
                                     23                                                        Action Filed:   02/11/2019
                                        EVEREST NATIONAL INSURANCE                             Hon. Judge Morrison C. England
                                     24 COMPANY,                                               Courtroom 7, 14th Floor

                                     25                Defendant.

                                     26
                                     27                  STIPULATION AND ORDER MODIFYING CASE SCHEDULE

                                     28         Whereas, the parties in the above action are engaging in discovery of merits issues;
                                                                                           1
                                                      STIPULATION AND ORDER MODIFYING CASE SCHEDULE - Case No. 2:19-cv-00263-MCE-DB
3062 45344 4850-3594-3860 .v2
                                      1          Whereas, Plaintiff's counsel Farmer, Smith & Lane, LLP, was substituted in as Plaintiff's
                                      2 attorney of record on January 6, 2020, resulting in the need for new Plaintiff's counsel to become

                                      3 familiar with the facts and circumstances of the action in order to respond to discovery and

                                      4 prepare for trial;

                                      5          Whereas, the parties previously agreed that an extension of the deadlines in the Court's
                                      6 Initial Scheduling Order was necessary and appropriate to permit completion of appropriate

                                      7 discovery prior to the disclosure of expert witnesses, dispositive motions and pretrial

                                      8 proceedings, which Order was signed by the Court on January 6, 2020;

                                      9          Whereas, the parties agree that an additional 90 day extension of the deadlines in the
                                     10 Court's January 6, 2020 amended scheduling Order is necessary and appropriate to permit
   LLP




                                     11 completion of appropriate discovery, including any potential motions related thereto, prior to the

                                     12 disclosure of expert witnesses, dispositive motions and pretrial proceedings;
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          IT IS HEREBY STIPULATED by the parties, through their counsel of record, that:
                                     14          1.     The current deadlines in the amended scheduling Order dated January 6, 2020,
                                     15 shall be extended as follows:

                                     16          Discovery to and including July 1, 2020;
                                     17          Disclosure of expert witnesses and reports on or before August 31, 2020;
                                     18          Completion of Expert Discovery on or before October 26, 2020; and
                                     19          Filing of Dispositive Motions on or before December 18, 2020.
                                     20          Except as modified, the Court's Initial Scheduling Order remains unchanged.
                                     21

                                     22 DATED: February 13, 2020                   SELMAN BREITMAN LLP
                                     23

                                     24                                            By: /s/James R. Tenero
                                                                                         JAMES R. TENERO
                                     25                                                  Attorneys for Defendant
                                                                                         Everest National Insurance Company
                                     26
                                     27 / / /

                                     28
                                          ///
                                                                                            2
                                                       STIPULATION AND ORDER MODIFYING CASE SCHEDULE - Case No. 2:19-cv-00263-MCL-DB
3062 45344 4850-3594-3860 .v2
                                      1
                                          DATED: February 13, 2020                  FARMER CURTIS LLP
                                      2

                                      3
                                                                                    By: /s/Craig E. Farmer
                                      4                                                   CRAIG E. FARMER
                                                                                          Attorneys for Plaintiff
                                      5                                                   County of Sacramento
                                      6

                                      7                                         SIGNATURE ATTESTATION

                                      8          I, James R. Tenero, am the ECF user whose identification and password are being used to

                                      9 file this Stipulation extending time to respond to written discovery. In compliance with Local
                                     10 Rules, I hereby attest that the party signatories hereto concur in this filing.
   LLP




                                     11
                                                                                                    /s/James R. Tenero
                                     12
Selman Breitman




                                                                                                 JAMES R. TENERO
                  ATTORNEYS AT LAW




                                     13
                                                                                             ORDER
                                     14
                                                 Pursuant to Stipulation, and good cause appearing,
                                     15
                                                 IT IS SO ORDERED.
                                     16
                                          Dated: February 14, 2020
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                             3
                                                        STIPULATION AND ORDER MODIFYING CASE SCHEDULE - Case No. 2:19-cv-00263-MCL-DB
3062 45344 4850-3594-3860 .v2
